Citation Nr: 1307821	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  11-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than October 16, 2006 for the award of a 100 percent disability rating for service-connected coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from July 1964 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The entire claims folder, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  


                                                  FINDING OF FACT

The Veteran, in a written submission, withdrew his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case was granted service connection for CAD in a December 2006 rating decision.  In a February 2011 rating decision, a 100 percent disability evaluation for the disability was established, with an effective date set to October 16, 2006.  The Veteran posited a disagreement with the effective date of the assignment of the 100 percent rating, and in a decision associated with the statement of the case, dated in September 2011, the reasons for the assignment of the 2006 effective date were explained.  A substantive appeal followed, and in January 2013, the Veteran, in a written statement, declared his desire to withdraw his claim for an earlier effective date from appellate consideration.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  

The Veteran has withdrawn this appeal in a writing submitted to the Board.  Thus,  there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


